Matter of Tyrik W. (2015 NY Slip Op 02199)





Matter of Tyrik W.


2015 NY Slip Op 02199


Decided on March 19, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 19, 2015

Tom, J.P., Acosta, Andrias, Moskowitz, Kapnick, JJ.


14548

[*1] In re Tyrik W., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Kathy Chang Park of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Susan R. Larabee, J.), entered on or about May 22, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of attempted robbery in the first degree, attempted assault in the second degree, criminal possession of a weapon in the fourth degree, menacing in the second degree (two counts), criminal facilitation in the fourth degree, criminal mischief in the fourth degree and harassment in the first degree, and placed him on level two probation for a period of 15 months, unanimously affirmed, without costs.
The court fully complied with Family Court Act § 341.2(3) when it permitted appellant's mother to be present, even though she was not seated at the defense table. There is nothing in the statute that restricts a court's general discretion regarding courtroom seating arrangements and decorum. Furthermore, the record establishes that appellant's mother sat only 7½ feet from the defense table, and was accorded ample opportunity for consultation. Appellant has not established that he was prejudiced in any way by these arrangements.
The disposition was the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]). An adjournment in contemplation of dismissal would not have provided adequate supervision, given, among other things, the seriousness of the underlying incident and appellant's conduct and attendance at school.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 19, 2015
CLERK